Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claim
This action is in reply to the action filed on 25 of January 2021.
Claims 1-4, 7-14, and 17-24 are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.

Response to Amendment/Argument
35 USC § 101
Applicant cites cases like Thales, Diehr, Flook, and Benson to assert that claim 1 does not seek to protect the equations themselves (i.e., the named algorithm(s)). Instead, the claim seeks to protect the application of the equations (i.e., the named algorithm(s)) to the unconventional input parameters to determine the unconventional output parameters, and therefore the first alleged abstract idea does not recite an abstract idea based on mathematical concepts.  Examiner respectfully disagrees.  Consistent with current USPTO guidance, claims are evaluated by 
	Applicant asserts that claim 1 is directed to an improvement in the "facility planning" technology or technical field. This improvement transforms the claim into patent-eligible subject matter in relation to each named algorithm and any combination of the named algorithms.  The applicant further suggests the presence of numerous additional elements and limitations in claim 1 that demonstrate integration of any combination of the named algorithms of the alleged abstract idea into a practical application.  Examiner respectfully disagrees and directs the applicant to the PTAB decision dated 11/23/2020 Pages 10-15 where the panel judges conclude that the applicant does not advance any substantive, persuasive arguments explaining how the judicial exceptions are applied or used in some meaningful way, as clarified under MPEP §2106.05(e), and how the 
	Applicant asserts that these input and output parameters are meaningful limitations on the "distance algorithm" that amount to "significantly more" than the second alleged abstract idea because they include unconventional parameters. Therefore, at least the unconventional input parameters and unconventional output parameters in the first "processing" element show that the claim is directed to an "inventive concept." Examiner respectfully disagrees and directs the applicant to the PTAB decision dated 11/23/2020 Pages 16-17 where the panel judges conclude that step (c) of claim 1 ("receiving a set of estimated site demands for service from a demand prediction subsystem") recites an insignificant extra-solution activity (data gathering) - not an inventive concept.  Moreover, because applicant does not advance substantive, persuasive arguments regarding any claimed non-conventional and non-generic arrangement of known computer components, the board finds no inventive concept in any purported ordered combination of these limitations.
	Applicant asserts that while novelty is not a requirement for the "inventive concept" finding in Step 2B, a finding that this portion of the fourth "processing" element is not disclosed in the prior art is at least indicative that the additional limitations in this portion of the element are "significantly more" than the "packing and ranking algorithms" and the second alleged abstract idea.  Examiner respectfully disagrees.  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, 
	Applicant asserts that claim 1 includes limitations that cannot practically be performed in the human mind because it includes multiple named algorithms that each process multiple non-conventional input parameters to generate multiple non-conventional output parameters. Moreover, the level of complexity in the claim is emphasized in that many of the non-conventional output parameters become input parameters to subsequent algorithms. Thus, the named algorithms are not mental processes capable of being performed in the human mind or by a human using a pen and paper.  Examiner respectfully disagrees and directs the applicant to the PTAB decision dated 11/23/2020 Page 8 where the panel of judges concluded that each of the recited algorithms (distance, queuing, cost, packing, and ranking algorithms) recite a mathematical concept that could be performed alternatively as a mental process. See MPEP § 2106.04(a)(2)(III).  The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. In summary, a human can observe the higher presence of electric vehicles on a particular region and also observe the lack of transportation 
	Applicant asserts that alleged abstract idea includes "using a site cost algorithm to estimate a set of site deployment costs including a site deployment cost (ci) for each candidate site, wherein each site deployment cost represents costs to obtain the corresponding candidate site and to setup the service units at the corresponding candidate site" the abstract idea is not a fundamental economic principle.  Examiner respectfully disagrees and directs the applicant to the PTAB decision dated 11/23/2020 Page 8 where the panel of judges concluded that "using a site cost algorithm to estimate a set of site deployment costs" (claim 1), and similar claim language pertaining to economic costs recite certain methods of organizing human activity, including fundamental economic principles, or practices such as commercial interactions and business relations. See MPEP §2106. 04(a)(2)(II).
The applicant arguments disclose “a narrow abstract idea” to mean a specific algorithm limitation, while the combination of narrow 'abstract ideas' to refer to the five algorithms presented in claim 1, and therefore repeats the arguments addressed above.  The PTAB decision dated 11/23/2020 Pages 14-15 states that merely combining several abstract ideas does not render the combination any less abstract. RecogniCorp, LLCv. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea . . . does not render the claim non-abstract."); see also FairWarningIP, LLCv. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-14, and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a 
With respect to 2A Prong 1, claim 10 recites “…to perform a method of planning for deployment of facilities; …is configured to process a set of candidate sites (L) and a set of locations of interest (3) using a distance algorithm to determine a set of reachability radiuses (1?), an inner reachability radius (Rmin), and an outer reachability radius (Rmax), wherein each candidate site (i) is a member of the set of candidate sites, wherein each location of interest (-) is a member of the set of locations of interest, wherein each reachability radius (r) is a member of the set of reachability radiuses, wherein the inner reachability radius and the outer reachability radius form a reachability radius range; …is configured to process the set of candidate sites, the set of estimated site demands for service, and a service requirement constraint using a queuing algorithm to determine service units (Ni) required to satisfy the service requirement constraint at each candidate site, wherein the determined service units for each candidate site at each reachability radius form a set of service unit quantities; …to process the set of candidate sites, the set of service unit quantities, and existing per unit cost data for deployment of service units to the set of candidate sites using a site cost algorithm to estimate a set of site deployment costs including a site deployment cost (ci) for each candidate site, wherein each site deployment cost represents costs to obtain the corresponding candidate site and to setup the service units at the corresponding candidate site; …to process the set of candidate sites, the reachability radius range, the set of estimated site demands for service, the set of site deployment costs, a packing constraint, and the set of locations of interest using a packing algorithm and a ranking algorithm to i) identify a select subset of candidate sites and a residual subset of candidate sites from the set of candidate sites, ii) 
	More specifically, claims 1, 10, and 20 are directed to “Mathematical Concepts”, specifically “mathematical relationships” and “mathematical calculations”, “Mental Processes”, specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”, and “Certain Methods Of Organizing Human Activity”, specifically “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”  as discussed in MPEP §2106.04(a)(2)(IV), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2-5, 7-9, 11-15, 17-19, and 21-24 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus the dependent claims are rejected under 101 based on the same rationale as the independent claims. 
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 10, and 20 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim 
In particular, the claims 1, 10, and 20 recite additional elements “at least one processor” and associated “memory”; and a “non-transitory storage device” configured to store program instructions that, when executed by the “at least one processor”, cause “the apparatus”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶147 “With reference to FIG. 14, an exemplary embodiment of a facility deployment planning system 1400 includes at least one processor 1402, associated memory 1404, and a non-transitory storage device 1406. The non-transitory storage device 1406 configured to store program instructions that, when executed by the at least one processor 1402, cause the facility deployment planning system 1400 to perform a method of planning for deployment of facilities” associated with the specification.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claims 1, 10, and 20 are directed to an abstract idea.  Further, the remaining additional element directed to receiving a set of estimated site demands for service from a demand prediction subsystem do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution 
With respect to step 2B, the claims 1, 10, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claims 1, 10, and 20 recite the additional elements at least one processor” and associated “memory”; and a “non-transitory storage device” configured to store program instructions that, when executed by the “at least one processor”, cause “the apparatus”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶147 previously cited.  Further, additional elements for receiving a set of estimated site demands for service from a demand prediction subsystem do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
As a result, claims 1, 10, and 20 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        5/28/2021

/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623